             Case 2:19-cv-02000-JAD-DJA Document 28 Filed 12/01/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 TRACEY L. BROWN,                                        Case No.: 2:19-cv-02000-JAD-DJA

 4             Petitioner
                                                               Order Granting Extension
 5 v.                                                                  of Time

 6 ATTORNEY GENERAL OF THE STATE
   OF NEVADA, et al.,                                                [ECF No. 22]
 7
        Respondents
 8

 9            Respondents have filed an unopposed motion for extension of time to file a response to

10 Tracey L. Brown’s 28 U.S.C. § 2254 amended habeas corpus petition. 1 Good cause appearing,

11            IT IS ORDERED that respondents’ second motion for extension of time to file a response

12 to the amended petition [ECF No. 27] is GRANTED. Respondents must file their response on or

13 before January 16, 2021.

14            Dated: December 1, 2020

15

16                                                          _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
17

18

19

20

21

22

23
     1
         ECF No. 27.
